Title: Enclosure: Estimate of Provisions and Table of Distances for New Jersey Magazines, 29 October 1776
From: Greene, Nathanael
To: 



[c.29 October 1776]

An Estimate of the Magazines to be laid in at the following Posts for the Subsistance of the Troops and for the Horses in Waggons and Artillery.

          
            
            bbl Flour
            Beef & Pork
            Tons of Hay
            Bushl Grain
          
          
            2000 Men at Fort Lee for Five Months
            3100
            3100
            300
            10000
          
          
            At Hackinsack for the Use of the Hospital allowing fresh Provisions to supply the rest
            1000
            300
            150
            1500
          
          
           At Equacanaugh [Acquacknack] to furnish the Troops at Elizabeth Town and Newark and to subsist the Main Army in passing to Philadelphia
            3000
            3000
            300
            10000
          
          
            At Springfield a Weeks Provision for 20000 Men on their Way to Philadelphia
            700
            700
            50
            1500
          
          
            At Boundbrook the Same
            700
            700
            50
            1500
          
          
            At Prince Town the Same
            700
            700
            50
            1500
          
          
            At Trentown to subsist 20000 Men for three Months
            3000
            3000
            300
            10000
          
          
            
            12200
            11500
            1200
            36000
          
        


          
            N.B.
            From Fort Lee to Hackinsack by new Bridge
            9
            Miles
            Water Carriage from this place
          
          
            
            from Hackinsack to Equacanaugh
            5
            Miles
            Do
          
          
            
            from Equacanaugh to Springfield
            16
            Miles
            7 Miles to a Landing at Newark
          
          
            
            from Springfield to Boundbrook
            19
            Miles
            7 Miles to a Landing at Brunswick
          
          
            
            from Boundbrook to princetown
            20
            Miles
            12 Miles Land Carriage to Daleware River
          
          
            
            from Prince Town to Trentown
            12
            Miles.
            Water Carriage to Philadelphia
          
        
N.B. In the above calculation an Allowance is made for Supplying the Troops passing and Repassing from the different States.

N. Greene

